                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


CHRISTOPHER BELL ET AL.                                            CIVIL ACTION


VERSUS                                                             NO: 19-131


ASSOCIATED WHOLESALE                                               SECTION: “H”
GROCERS INC.



                            ORDER AND REASONS
      Before the Court is a Joint Motion for Settlement Approval (Doc. 50). For
the following reasons, the Motion is GRANTED.


                                  BACKGROUND
      Plaintiffs are former employees of Defendant Associated Wholesale
Grocers, Inc. They allege that Defendant violated the Fair Labor Standards
Act (“FLSA”) by failing to pay them for all hours worked and overtime wages.
In the Joint Motion for Settlement Approval, the parties propose a settlement
agreement that provides recovery for the twenty-one plaintiffs in this case (the
“Settlement Agreement”). Because this case arises under the FLSA, this Court
must approve of the fairness of the settlement. 1 Specifically, the parties




1Lynn’s Food Stores, Inc. v. U.S. By & Through U.S. Dep’t of Labor, Employment Standards
Admin., Wage & Hour Div., 679 F.2d 1350, 1353 (11th Cir. 1982).

                                           1
request that the Court issue an order approving the Settlement Agreement as
fair, adequate, and reasonable, along with attorneys’ fees and costs.


                               LAW AND ANALYSIS
      “When employees bring a private action for back wages under the FLSA,
and present to the district court a proposed settlement, the district court may
enter a stipulated judgment after scrutinizing the settlement for fairness.” 2 To
pass muster, a settlement agreement must be both (1) the product of a bona
fide dispute and (2) fair and reasonable. 3 This Court will analyze the fairness
of the Settlement Agreement accordingly.
    A. Bona Fide Dispute
      In determining whether a bona fide dispute exists, the court must look
for a genuine dispute as to the defendants’ liability under the FLSA. 4 “This is
because the provisions of the FLSA are mandatory, and not subject to
negotiation and bargaining between employers and employees.” 5 The court
should ensure that the settlement does not allow the employer to negotiate
around the FLSA’s mandatory requirements. 6 “[S]ome doubt must exist that
the plaintiffs would succeed on the merits through litigation of their claims.” 7
      In this case, Plaintiffs alleged that Defendant violated the FLSA by (1)
failing to compensate Plaintiffs for all hours worked, specifically time spent
working during “lunch breaks;” and (2) failing to compensate Plaintiffs at a
rate of one and one-half times their regular hourly wage for hours worked in


2 Id.
3 Id.; Domingue v. Sun Elec. & Instrumentation, Inc., 09-682, 2010 WL 1688793, at *1 (E.D.
La. Apr. 26, 2010).
4 Domingue, 2010 WL 1688793, at *1.
5 Id. (quoting Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714, 718 (E.D. La. 2008)

(internal quotations and alterations omitted)).
6 Collins, 568 F. Supp. 2d at 719.
7 Id. at 719–20.



                                            2
excess of forty per week. Throughout this litigation, Defendant denied
Plaintiffs’ allegations and asserted numerous defenses that may have defeated
the claims in whole or in part. The parties engaged in discovery and motion
practice, revealing numerous issues of fact and law in this litigation. 8
Accordingly, the Court finds that there is a bona fide dispute between the
parties as to whether the Defendant has violated the FLSA.
    B. Fair and Reasonable
       Although there are marked differences between a collective action under
FLSA and a Rule 23 class action, 9 courts have found that the factors used in
determining the fairness of a settlement under Rule 23 should be applied by
analogy in considering the fairness of a settlement of a FLSA collective
action. 10 These factors are: (1) the existence of fraud or collusion behind the
settlement; (2) the complexity, expense, and likely duration of the litigation;
(3) the stage of the proceedings and the amount of discovery completed; (4) the
probability of the plaintiffs’ success on the merits; (5) the range of possible
recovery; and (6) the opinions of class counsel, class representatives, and
absent class members. 11
       Considering these factors, the Court notes that this litigation has neared
its end stages, with trial set to begin in in the next few weeks. Extensive
discovery has been undertaken and completed, and motion practice has
occurred. All parties involved in these settlement agreements were




8 The Court also notes that this dispute was previously litigated in Piazza v. Associated
   Wholesale Grocers Inc., 17-10289 (Milazzo, J.). Nine of the Plaintiffs in the instant matter
   were putative opt-in plaintiffs in Piazza.
9 See Sandoz v. Cingular Wireless LLC, 553 F.3d 913, 916–19 (5th Cir. 2008).
10 E.g., Collins, 568 F. Supp. 2d at 721; Liger v. New Orleans Hornets NBA Ltd. P’ship, 05-

1969, 2009 WL 2856246, at *2 (E.D. La. Aug. 28, 2009); Altier v. Worley Catastrophe
Response, LLC, 11-241, 2012 WL 161824, at *13–14 (E.D. La. Jan. 18, 2012).
11 Collins, 568 F. Supp. 2d at 722.



                                              3
represented by counsel in extensive negotiations. Plaintiffs’ attorneys are
experienced in FLSA and complex litigation.
      Pursuant     to   the    Settlement   Agreement,   Plaintiffs’   agreed-to
compensation amounts are within the range of possible recovery for Plaintiffs
in this matter. The settlement amounts were carefully negotiated based in part
on the parties’ investigation and extensive discovery. The Settlement
Agreement treats all Plaintiffs uniformly and awards compensation based
upon objective factors considering each Plaintiffs’ claims and participation in
the litigation. Accordingly, after considering these factors and conducting an
in camera review of the Settlement Agreement, the Court finds that the
Settlement Agreement shows a fair and reasonable resolution of a bona fide
dispute.
      Further, the Court has considered the attorney’s fees contemplated in
the Settlement Agreement, and the Court approves these as well. The
Settlement Agreement awards Plaintiffs’ counsel a specific amount of
compensation for attorney’s fees and costs. This fee is less than 40% of
Plaintiffs’ total recovery in this matter and does not compensate Plaintiffs’
counsel for all time and work spent on this matter. Accordingly, the Court finds
that this fee is reasonable.


                                 CONCLUSION
      For the foregoing reasons, IT IS ORDERED that the Joint Motion for
Settlement Approval (Doc. 50) is GRANTED, the Settlement Agreement is
ACCEPTED, and the case is DISMISSED WITH PREJUDICE.




                                        4
New Orleans, Louisiana this 14th day of April, 2020.




              ____________________________________
              JANE TRICHE MILAZZO
              UNITED STATES DISTRICT JUDGE




                5
